         Case 1:19-cv-07136-LLS Document 137 Filed 06/03/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 AMERICAN BROADCASTING
 COMPANIES, INC., DISNEY
 ENTERPRISES, INC., TWENTIETH
 CENTURY FOX FILM CORPORATION,
 CBS BROADCASTING INC., CBS STUDIOS
 INC., FOX TELEVISION STATIONS, LLC,
 FOX BROADCASTING COMPANY, LLC,
 NBCUNIVERSAL MEDIA, LLC,
 UNIVERSAL TELEVISION LLC, and OPEN                   No. 19-cv-7136 (LLS)
 4 BUSINESS PRODUCTIONS, LLC,

                Plaintiffs,

         v.

 DAVID R. GOODFRIEND and SPORTS
 FANS COALITION NY, INC.,

                Defendants.


                    JOINT STIPULATION AND [PROPOSED] ORDER

       Plaintiffs American Broadcasting Companies, Inc., Disney Enterprises, Inc., Twentieth

Century Fox Film Corporation, CBS Broadcasting Inc., CBS Studios Inc., Fox Television

Stations, LLC, Fox Broadcasting Company, LLC, NBCUniversal Media, LLC, Universal

Television LLC, and Open 4 Business Productions, LLC (“Plaintiffs”), and Defendants David R.

Goodfriend and Sports Fans Coalition NY, Inc. (“Defendants”), by and through their counsel,

respectfully submit this Joint Stipulation and Proposed Order in the above-captioned matter.

       On May 6, 2021, the parties filed their opening motions for summary judgment and

supporting materials, which included documents with confidentiality designations produced by the

parties, as well as non-parties. The parties filed motions to seal for their summary judgment

motions and supporting materials, ECF Nos. 107, 115, 118, which the Court denied for having

insufficient support and being too non-specific to comply with Lugosch v. Pyramid Co,, 435 F.3d
         Case 1:19-cv-07136-LLS Document 137 Filed 06/03/21 Page 2 of 4




110, 126 (2d Cir. 2006). ECF No. 136. The aforementioned process, however, did not provide

the parties the opportunity to move to seal their confidential information that was filed by their

opposing parties, nor did it afford non-parties AT&T, Inc., DIRECTV, LLC, DISH Network Corp.,

or Charter Communications, Inc. the opportunity to move to seal their confidential information.

As such, the parties and non-parties have met and conferred, and propose the following program

for the remainder of summary judgment filings, as well as filings related to motions objecting to

the reliability of expert testimony and motions in limine:

       IT IS HEREBY STIPULATED AND AGREED, subject to the Court’s approval, that the

parties and non-parties shall in good faith comply with the following program, subject to such

exceptions and alterations as experience may show to be necessary:

       1. To the extent any party or non-party seeks to submit a specific request to seal followin g

           the Court’s May 14, 2021 Order, they shall do so by June 11, 2021;

       2. The parties’ briefs and evidentiary materials related to the parties’ oppositions and

           replies to summary judgment motions (“Summary Judgment Filings”) shall be filed

           under seal;

       3. Within five days of filing, the parties shall identify to non-parties the portions of their

           Summary Judgment Filings that include the non-parties’ materials that were produced

           with confidentiality designations.

       4. Within 14 days after the party’s identification of materials with confidentialit y

           designations, the non-party shall identify to the party the portions of the materials it

           claims should be kept redacted.

       5. Within seven days of such identification, the parties and non-parties will submit

           requests to seal any materials they claim should be redacted and/or filed under seal.




                                                 2
 Case 1:19-cv-07136-LLS Document 137 Filed 06/03/21 Page 3 of 4




6. The Court will then rule on the parties’ and non-parties’ motions to seal.

7. Within five days of receiving the Court’s Order on the motions to seal, the parties will

   re-file their Summary Judgment Filings according to the Court’s Order.

8. This same process shall be used with respect to the filing of Motions Objecting to the

   Reliability of Expert Testimony and Motions in Limine.




                                         3
        Case 1:19-cv-07136-LLS Document 137 Filed 06/03/21 Page 4 of 4




Dated: June 3, 2021                                Respectfully submitted,


/s/ Elizabeth E. Brenckman                         /s/ Thomas G. Hentoff
R. David Hosp                                      Gerson A. Zweifach
Mark S. Puzella (pro hac vice)                     Thomas G. Hentoff (pro hac vice)
Sheryl Koval Garko (pro hac vice)                  Joseph M. Terry (pro hac vice)
Caroline Koo Simons                                Tian Huang (pro hac vice)
Laura B. Najemy (pro hac vice)                     Jean Ralph Fleurmont (pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE LLP                 Angelica Nguyen
222 Berkeley Street, Suite 2000                    WILLIAMS & CONNOLLY LLP
Boston, MA 02116                                   725 Twelfth Street, N.W.
Tel: (617) 880-1800                                Washington, DC. 20005
dhosp@orrick.com
mpuzella@orrick.com                                650 Fifth Avenue
sgarko@orrick.com                                  Suite 1500
csimons@orrick.com                                 New York, NY 10019
lnajemy@orrick.com
                                                   Tel: (202) 434-5000
Elizabeth E. Brenckman                             gzweifach@wc.com
Lindsay Rindskopf                                  thentoff@wc.com
ORRICK, HERRINGTON & SUTCLIFFE LLP                 jterry@wc.com
51 West 52nd Street                                thuang@wc.com
New York, NY 10019                                 jfleurmont@wc.com
Tel: (212) 506-5000                                anguyen@wc.com
ebrenckman@orrick.com
lrindskopf@orrick.com                              Attorneys for All Plaintiffs

Mitchell L. Stoltz                                 Paul D. Clement (pro hac vice)
Electronic Frontier Foundation                     Erin E. Murphy (pro hac vice)
815 Eddy Street                                    KIRKLAND & ELLIS LLP
San Francisco, CA 94109                            1301 Pennsylvania Avenue, NW
Tel: (415) 436-9333                                Washington, DC 20004
mitch@eff.org
                                                   Tel: (202) 389-5000
Attorneys for Defendants David R. Goodfriend       paul.clement@kirkland.com
and Sports Fans Coalition NY, Inc.                 erin.murphy@kirkland.com

                                                   Attorneys for Plaintiffs Fox Television
On this ____ day of June, 2021,                    Stations, LLC and Fox Broadcasting
                                                   Company, LLC
Approved By:

________________________________
The Honorable Louis L. Stanton
United States District Judge



                                               4
